Citation Nr: 0301116	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis C, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision 
initially granted service connection for hepatitis C and 
assigned a noncompensable evaluation.  In March 2001 the 
RO increased the rating to 30 percent.


FINDING OF FACT

Hepatitis C is manifested by some gastrointestinal 
disturbances, fatigue, elevated liver function studies, 
depression without hepatomegaly, minor weight loss, or 
moderate liver damage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7345 
(Prior to July 2, 2001); and 38 C.F.R. §§ 4.112, 4.114, 
7354 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that an enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating actions, and was provided a Statement of the Case 
and Supplemental Statement of the Case for the issue on 
appeal.  The veteran was also informed of the provisions 
of the VCAA by letter in June 2001.  These documents 
provided notification of the information and medical 
evidence necessary to substantiate this claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  While the veteran 
has not been afforded a VA examination during the course 
of this claim, the Board finds that the outpatient records 
from his private physician are sufficient to equitably 
adjudicate this claim per 38 C.F.R. § 3.326 (2002).  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
It appears that there is no additional evidence that could 
or should be obtained, regardless of which party would 
responsible for submitting the evidence.  As such, more 
specific notice is not indicated.  

During the course of this appeal, effective on July 2, 
2001, the law applicable to the evaluation of liver 
disease, including hepatitis C, was changed.  Since this 
change in law occurred while appeal was pending, the Board 
must apply the version of the law that is more favorable 
to the claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The old law must; however, be applied prior to 
the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective 
date of the Act or administrative issue).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

For a claim where the veteran has disagreed with the 
original rating assigned for a service- connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for 
a higher disability rating. Fenderson v. West, 12 Vet. 
App. 119 (1999).

Lay statements are deemed competent evidence with regard 
to the description of the veteran's symptoms.  However, 
these statements must be considered with the clinical 
evidence of record in conjunction with the pertinent 
rating criteria previously set forth.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Diagnostic Code 7345 Infectious hepatitis (Effective prior 
to July 2, 2001)

With marked liver damage manifested by liver function test 
and marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest 
therapy                      						
			100 percent
With moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and 
mental depression							60 
percent
With minimal liver damage with associated fatigue, anxiety 
and gastrointestinal disturbance of lesser degree and 
frequency, but necessitating dietary restriction or other 
therapeutic measures								
		30 percent 
With demonstrable liver damage, with mild gastrointestinal 
disturbance			10 percent 
healed or nonsymptomatic 							
		 0 percent 38 C.F.R. § 4.114, Code 7345 
(effective prior to July 2, 2001)


Diagnostic Code 7354 Hepatitis C (or non-A, non-B 
hepatitis):    

With serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection:
Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) ..........					100 
percent
Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring 
constantly 
..........................................................
................				 	60 percent
Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period 
............		40 percent
Daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period 
.........................................			20 
percent
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 12-
month period ...............................................
			10 percent
Nonsymptomatic 
..........................................................
.........................			0 percent
Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the 
basis for evaluation under DC 7354 and under a diagnostic 
code for sequelae. (See § 4.14.).
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. 
§ 4.114, Code 7354 (2002).  

Minor weight loss or greater losses of weight for periods 
of brief duration are not considered of importance in 
rating. Rather, weight loss becomes of importance where 
there is appreciable loss which is sustained over a period 
of time. In evaluating weight loss generally, 
consideration will be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by 
the records. The use of the term "inability to gain 
weight" indicates that there has been a significant weight 
loss with inability to regain it despite appropriate 
therapy. 38 C.F.R. § 4.112 (effective prior to July 2, 
2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 
2, 2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of 
the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it 
despite appropriate therapy. "Baseline weight" means the 
average weight for the two- year-period preceding the 
onset of the disease.

Service connection for hepatitis C was first granted by 
the RO in the May 2000 rating decision that gave rise to 
this appeal.  As noted, the current 30 percent rating has 
been in effect since the date of the veteran's claim for 
this benefit.  In this regard it is noted extensive 
outpatient treatment records from the veteran's private 
physician have been reviewed.  

These records show that in November 1997, the veteran was 
being evaluated for a gastrointestinal disorder when a 
laboratory workup disclosed elevated liver function tests.  
On further evaluation, he was found to be positive for 
hepatitis C virus.  This was linked to blood transfusions 
that had taken place following the veteran's gunshot wound 
injury during service.  Examination showed the abdomen to 
be soft, non-tender and non-distended.  There was not any 
enlargement of the liver or spleen.  The diagnoses were 
hepatitis C and chronic active hepatitis.  

The outpatient treatment records of the veteran's private 
physician, which date from November 1997 to October 2001, 
include laboratory testing that continues to show elevated 
liver function tests and CT scan studies performed in 
December 1997, November 1999 and June 2001.  The CT 
studies do not show enlargement of the liver.  On 
examination in May 2001, the veteran had complaints of 
cold sweats, dizzy spells, and weakness.  He also had 
joint pain, chronic fatigue and periodic heartburn.  

Examination showed the abdomen to be soft, non-tender, 
with no distention or rigidity rebound or guarding.  There 
were no masses or organomegaly felt.  There were no 
ascites or distended venous collaterals and no stigmata of 
liver disease.  The assessments were chronic hepatitis C 
and chronic fatigue.  

A CT guided liver biopsy was performed in June 2001.  This 
was interpreted as showing minimally active chronic 
hepatitis consistent with hepatitis C and no malignancy or 
granulomata seen.  

When last evaluated by his private physician, in October 
2001, the veteran stated that he had been chronically 
fatigued and seemed sleepy most of the time.  He was not 
sleeping well, but had no abdominal pains, nausea or 
vomiting and no hematemesis, melena or frank rectal 
bleeding.  Examination showed no icterus, pallor or 
cyanosis.  There were no lesions.  The abdomen was soft, 
with no masses or organomegaly.  There were no ascities or 
distended venous collaterals and no stigmata of liver 
disease.  The assessments were hepatitis C and chronic 
fatigue.  

Additional medical records have been received from several 
more of the veteran's private physicians.  Review of these 
reports, which date through December 2001, show that they 
primarily deal with treatment of the veteran's 
cardiovascular disease, although his hepatitis C was 
incidentally noted in the medical history.  These records 
indicate that the veteran had depression.   

During this time the veteran's weight ranged from 193 lbs. 
in November 1997, 217 lbs. in May 2001 and 215 lbs. in 
October 2001.  When evaluated by his cardiologist in 
December 2001 it was reported that the veteran was running 
four miles a day.  His weight was 211 lbs.,

The veteran's current rating of 30 percent was made under 
the criteria in effect prior to July 2001.  For a higher 
rating under those criteria, he would have to exhibit 
symptoms compatible with a 60 percent rating.  These 
included evidence of moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  

While the veteran continues manifest liver disease as 
evidenced by the findings on the biopsy and elevated liver 
function studies on laboratory testing and also 
depression, the biopsy findings were compatible with 
minimal disease, not moderate liver damage which is 
required for the 60 percent rating.  Also, there is no 
evidence of substantial weight loss.  Under these 
circumstances, a 60 percent rating under the criteria in 
effect prior to July 2001 is not warranted.  

Similarly, the veteran has not manifested the 
symptomatology required for the 40 percent rating under 
the regulatory criteria that became effective in July 
2001.  Again, he has manifested fatigue and 
gastrointestinal symptoms, but there has been no 
documented minor weight loss as defined under 38 C.F.R. 
§ 4.112 and physical examinations and CT scan studies have 
consistently shown no enlargement of the liver 
(hepatomegaly).  Neither has incapacitating episodes of 
the required duration and frequency been described in the 
extensive outpatient treatment records that have been 
reviewed.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim and a rating in excess of 30 percent is not 
warranted. The Board also finds that the current 30 
percent rating I the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

A rating in excess of 30 percent for hepatitis C is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

